Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As figure 4 is elected, no description is provided for the power source being encapsulated within a buccal wall of the one or more tooth receiving cavities. The specification discloses such [0077] that the power source is within the lighting component and not the cavities.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-36, 38-39, 45-46, 49-51,53, 61-62, 66-69, and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cohen (US 3,949,477), further in view of Grande (US 2019/0247147), and further in view of Brawn (US 2017/0080249).
Regarding claim 31, 33-36, 38-39 , 45-46, 49-51, 53, 61-62, 66-69, and 71-73, Phan discloses an attachment template tray system in FIGS. 1-18 comprising: a template body (105) having an interior surface (401, “receiving cavity 401 for a tooth 103”, Col. 12, lines 3-43) with one or more tooth-receiving cavities (Col. 12, lines 3-43), configured to receive one or more teeth (103) of a dentition of a patient (Col. 12, lines 3-43), at least one tooth-receiving cavity of the one or more tooth-receiving cavities (FIG.14A) including one or more attachment cavities (shown in FIG. 6 105 receives 101) configured to place one or more orthodontic attachments (100) on at least one tooth of the one or more teeth (FIG. 14C), wherein the template body is configured to align the one or more attachment cavities with the orthodontic attachment therein with respect to an attachment position of the at least one tooth when the one or more teeth is received In the one or more tooth-receiving cavities (FIGS. 14B-C); (claim 33) further comprising the one or more orthodontic attachments within the one or more attachment cavities  (Col. 8, lines “a pre-fabricated attachment device may be bonded to a surface with the use of a template”); (claim 34) wherein the one or more orthodontic attachments is configured for bonding to the at least one tooth when exposed to radiation form the one or more radiation sources (Col. 11, lines 31-53, the external source can be light for polymerization of the attachment devices. The stimulus disclosed is light.); (claim 35) wherein the one or more orthodontic attachments is pre-coated with a light curable material (the cavity is configured to receive an attachment/adhesive, an attachment, or an attachment material therefore is functionally capable of receiving a pre-fabricated attachment which is pre-coated with a light curable material); (claim 36) wherein the one or more orthodontic attachment comprises uncured attachment material (400); (claim 45) wherein the template body is formed from a light transmissive material, the light transmissive material sufficiently transmissive to allow curing radiation from the one or more radiation sources to pass therethrough to cure the orthodontic attachment (Fig. 14B shows the signal going through the template body, Col. 11, lines 31-53, “the stimulus may be of an external source such as light”); an at least partial uncured orthodontic attachment (400 once cured), wherein once cured, the orthodontic attachment is configured to implement, in conjunction with one or more orthodontic aligners, orthodontic forces on the one or more teeth (FIG. 14A); (Claim 46) the curing radiation is non-visible light (col. 11 lines 46-53).
Phan fail(s) to teach (claim 31) a light source tray configured to be placed around the template body in the patient’s mouth, the light source tray comprising; a radiation source configured to facilitate bonding of the orthodontic attachment to the at least one tooth; a radiation source arranged and electronic circuitry electronically configured to activate the one or more radiation sources for a predetermined amount of time; a power source on the light source tray wherein the power source powers the of radiation source upon activation of a control on the light source tray; wherein the light source is configured to turn off after a predetermined period of time has passed, the predetermined amount of time corresponding to a duration of time for completion of curing of the orthodontic attachment; a light source tray configured to be placed around the template body in the patient’s mouth, the light source tray comprising; a light source configured to couple with the template body configured to apply light to cure the orthodontic attachment to the at least one tooth; a user interface configured to activate the light source upon activation by a user; (claim 66) further comprising a power source on a handle of the light source tray; (claim 71) wherein the user interface includes a push button; (claim 46) wherein the curing radiation comprises non visible light and the light transmissive material allows transmission of the nonvisible light.
However, Cohen teaches in FIGS. 1-7  (claim 31) a light source tray (16b) configured to be placed around the template body (15b) in the patient’s mouth, a radiation source (17b) arranged and electronic circuitry electronically (17b is an energy source which would contain electronic circuitry) configured to activate the one or more radiation sources for a predetermined amount of time (as desired by the user); a power source (19 shown in FIG. 7 to have same power source cable as shown in the other embodiments and would be required to power the radiant energy) on the light source tray (connected to 17b of the light source tray) wherein the power source powers the plurality of radiation source upon activation of a control on the light source tray (when plugged in by the user); wherein the light source is configured to turn off after a predetermined period of time has passed (via the switch 18 or unplugging from the power source via 19), the predetermined amount of time corresponding to a duration of time for completion of curing of the orthodontic attachment (as determined by the user); a user interface (18 a switch )configured to activate the one or more light sources upon activation by a user; wherein the power source and the control are on a handle of the light source tray (as shown 17 is functionally capable of being held by a hand); wherein the electronic circuitry is configured to turn off the radiation source after the predetermined amount of time has passed (via switch 18); wherein the one or more light sources are configured to turn off after a predetermined period of time has passed (the user can turn the device off after the planned treatment time), the predetermined amount of time corresponding to a duration of time for completion of curing of the orthodontic attachment (the user can turn the device off after the planned treatment time); wherein the user interface includes a push button (switch 18 is a push button); wherein the light is ultraviolet light (Col. 3, lines 45-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan, by requiring a light source tray configured to be placed around the template body in the patient’s mouth, the light source tray comprising; a radiation source configured to facilitate bonding of the orthodontic attachment to the at least one tooth; a radiation source arranged and electronic circuitry electronically configured to activate the one or more radiation sources for a predetermined amount of time; a power source on the light source tray wherein the power source powers the of radiation source upon activation of a control on the light source tray; wherein the light source is configured to turn off after a predetermined period of time has passed, the predetermined amount of time corresponding to a duration of time for completion of curing of the orthodontic attachment; a light source tray configured to be placed around the template body in the patient’s mouth, the light source tray comprising; a light source configured to couple with the template body configured to apply light to cure the orthodontic attachment to the at least one tooth; a user interface configured to activate the light source upon activation by a user; (claim 66) wherein the power source and the control are on a handle of the light source tray; (claim 71) wherein the user interface includes a push button; (claim 46) wherein the curing radiation comprises non visible light and the light transmissive material allows transmission of the nonvisible light, as taught by Cohen, for the purpose of curing several attachments at a time.
Phan/Cohen fail(s) to teach (claim 31)  the light source tray comprising; a plurality of  radiation sources configured to facilitate bonding of the orthodontic attachment to the at least one tooth; (claims 61-62) wherein the power source includes a battery; (claim 68) wherein the light source tray further comprises a processor configured to control activation of the plurality of radiation sources; (claim 46) wherein the curing radiation comprises nonvisible light and the light trans missive material allows transmission of the nonvisible light; (claim 72) further comprising a plurality of power sources on the light source tray, wherein the plurality of power sources independently power the plurality of radiation sources.
However, Grande teaches an embodiment in FIGS. 16a-b with a light source (312) with a plurality of radiation sources (a plurality shown) configured to facilitate bonding of the orthodontic attachment to the at least one tooth (as shown in FIG 16A); wherein a processor is used to control ([0083], “controllable electronics”); and wherein the curing radiation comprises nonvisible light and the light trans missive material allows transmission of the nonvisible light ([0083], “NIR spectrum”); the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, one of ordinary skill in the art would recognize that a plurality of light sources could be individually powered by induvial batteries for the plurality of light sources. See MPEP 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen, by requiring a plurality of  radiation sources configured to facilitate bonding of the orthodontic attachment to the at least one tooth; (claims 61-62) wherein the power source includes a battery; (claim 68) wherein the light source tray further comprises a processor configured to control activation of the plurality of radiation sources wherein the curing radiation comprises nonvisible light and the light trans missive material allows transmission of the nonvisible light;  (claim 72) further comprising a plurality of power sources on the light source tray, wherein the plurality of power sources independently power the plurality of radiation sources, as taught by Grande, for the purpose of controlling curing of multiple teeth.
Phan/Cohen/Grande fail(s) to teach (Claim 31) that the electronic circuitry independently controls activation of the plurality of radiation sources for a predetermined amount of time; (claim 73) further comprising one or more controls on the light source tray that are configured to control activation of the plurality of radiation source; (claim 67) wherein the electronic circuitry is configured to automatically turn off the plurality of radiation source after the predetermined amount of time has passed; (claim 69) wherein the light source tray comprises electronic circuitry configured to automatically turn off the plurality of light sources after a predetermined period of time has passed, the predetermined amount of time corresponding to a duration of time for completion of curing the one or more orthodontic attachments.
However, Brawn teaches (claim 73) an orthodontic light therapy tray in FIG. 18c where “the emitters of the intra-oral apparatus can be controlled so that the number of lights that are on or off at a given period can be individually controllable. For example, a light source or emitter can be turned on or off relative to other light sources or emitters (such as, e.g., the apparatus depicted in FIG. 18C)” ([0597]); the controller to individual control is construed as the controls on the light source tray; (claims 67 and 69) teaches a controller to control light pulsing cycles between off and on ([0596] would result where the controller “automatically” turns off after a predetermined time to pulse in the treatment plan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Grande, by requiring electronic circuitry independently controls activation of the plurality of radiation sources for a predetermined amount of time(claim 73) further comprising one or more controls on the light source tray that are configured to control activation of the plurality of radiation sources; (claim 67) wherein the electronic circuitry is configured to automatically turn off the plurality of radiation source after the predetermined amount of time has passed; (claim 69) wwherein the light source tray comprises electronic circuitry configured to automatically turn off the plurality of light sources after a predetermined period of time has passed, the predetermined amount of time corresponding to a duration of time for completion of curing the one or more orthodontic attachments, as taught by Brawn, for the purpose of administering light to different regions of the mouth during treatment ([0597] of Brawn).
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cohen (US 3,949,477), and further in view of Grande (US 2019/0247147), further in view of Brawn (US 2017/0080249), and further in view of Osterwalder (US 6,976,841).
Regarding claim 70 , Phan/Cohen/Grande/Brawn discloses the claimed invention substantially as claimed as set forth above. 
Phan/Cohen/Grande/Brawn fail(s) to teach wherein the light source tray further comprises a processor configured to control activation of one or more light sources.
However, Osterwalder teaches a light source tray in FIG. 5 configured to be placed around an exterior surface of a tray with a bonding system including a plurality of light sources which are LEDS (18) arranged around the inner surface of the light source tray and a power source connected thereto (col. 7, lines 18-37); wherein the light source tray further includes a handle (48) and electronic circuitry (22/24) electronically configured to activate the one or more radiation sources for a predetermined amount of time (time of use); (claim 70) wherein the light source tray further comprises a processor configured to control activation of a plurality of light sources (Col. 7, lines 17-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Grande/Brawn, by requiring (claim 70) wherein the light source tray further comprises a processor configured to control activation of a plurality of light sources;, as taught by Osterwalder, for the purpose automatically controlling the light therapy times.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cohen (US 3,949,477), and further in view of Grande (US 2019/0247147), further in view of Brawn (US 2017/0080249), and further in view of Binner (2012/0021375).
Phan/Cohen/Grande/Brawn fail(s) to teach  (claim 38) wherein the attachment template tray system is configured to provide an indication to a user indicating when bonding of the one or more orthodontic attachment to the one or more teeth has substantially completed; (claim 39) wherein the indication corresponds to the predetermined amount of time.
However, Binner teaches a dental system with a tooth-receiving cavity (formed by 116/156/114) and wherein light sources can be embedded in the device ([0098], “light sources may be embedded in the appliance”) and a plurality of sensors which control operation of the device  ([0105]; [0115]-[0117], “sensing means… “correct position over the teeth in the oral cavity and which will not allow the device to activate unless this position is verified”) and can be a pressure , ultrasonic, laser, optical or other various sensing means ([0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Grande/Brawn, by requiring (claim 38) wherein the attachment template tray system is configured to provide an indication to a user indicating when bonding of the one or more orthodontic attachment to the one or more teeth has substantially completed; (claim 39) wherein the indication corresponds to the predetermined amount of time, as taught by Binner, for the purpose of ensuring that the device treatment is executed as planned automatically.
Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 6309215) in view of Cohen (US 3,949,477), and further in view of Grande (US 2019/0247147), further in view of Brawn (US 2017/0080249), and further in view of RIzoiu (US 6,616,447).
	Phan/Cohen/Grande/Brawn discloses the claimed invention substantially as claimed as set forth above.
Phan/Cohen/Grande fails(s) to teach a power source encapsulated in a wall of the one or more tooth-receiving cavities; (claim 64) further comprising a power source is encapsulated within a buccal wall of the one or more tooth-receiving cavities; (claim 65) wherein the plurality of radiation sources are encapsulated within a buccal wall of the one or more tooth-receiving cavities.
However, Rizoiu teaches a dental tray (12) in FIG. 4 wherein the power source (20) is internally disposed within the dental tray in a wall of the one or more tooth-receiving cavities (Abstract, “power source internally or externally disposed with respect to the carrier”; Col. 2, lines 27-47); (claim 49/50) wherein the power source is encapsulated in a wall (28) and the tooth receiving cavity is sized and shaped to fit within the patient’s mouth (as shown 12 is in shape of dental arch to receive the teeth); (claims 64/65) wherein the power source (20)/plurality of radiation sources (22) are encapsulated in a buccal wall (28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Grande/Brawn, by requiring a power source encapsulated in a wall of the one or more tooth-receiving cavities; (claim 64) wherein the power source is encapsulated within a buccal wall of the one or more tooth-receiving cavities; (claim 65) wherein the plurality of radiation sources are encapsulated within a buccal wall of the one or more tooth-receiving cavities, as taught by Rizoiu, for the purpose of making a smaller device that can be entirely placed within the mouth that is more comfortable for the user.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Phan (6309215) in view of in view of Cohen (US 3,949,477), and further in view of Grande (US 2019/0247147), further in view of Brawn (US 2017/0080249), and further in view of Cleary (US 2004/0219473).
Regarding claim 32, Phan/Cohen/Grande/Brawn disclose the claimed invention substantially as claimed as set forth above.
Phan/Cohen/Grande/Brawn teaches a tooth-receiving cavity but fails to teach wherein the one or more attachment cavities comprises a release material wherein the release material includes one or more of a lubricant, a thin film or a coating.
However, Cleary teaches a release material ([0025] ,”the softer material initially holds the appliances and yet is sufficiently flexible to release from the appliances after the appliances have been fixed”) which is a film ([0025], “sheet” is construed as a film under broadest reasonable interpretation) which is placed in the cavity of an appliance ([0025, “if formed over the softer sheet material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Phan/Cohen/Grande/Brawn, by requiring wherein the one or more attachment cavities comprises a release material wherein the release material includes one or more of a lubricant, a thin film or a coating, as taught by Cleary, for the purpose of providing an agent for release to the teeth during use of the device.
Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive. 
On page 9, applicant argues that the references fail to teach the newly amended limitations of  electronic circuitry configured to independently control activation of the plurality of light sources. However, such is addressed by the Brawn reference as set forth above.	On pages 9-10, applicant argues as amended that the references don’t teach “automatic” turning off the light sources. However, such is addressed by the Brawn reference as set forth above.
On pages 10-12, applicant argues claims 32, 38-39, 64-65, and 70 by arguing that Cleary, Binner, Rizoiu, Osterwalder, respectively does not teach the amended limitations, however, such is taught by Brawn as set forth above.
For these reasons applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772